Title: James Smith (of Baltimore) to Thomas Jefferson, 28 March 1818
From: Smith, James (of Baltimore)
To: Jefferson, Thomas


                    
                         Respected Sir
                        Baltimore
28. March 1818.
                    
                    I hope your well known philanthropy will find an excuse for a Citizen Who wishes to present you with one of the first Copies of his Plan to render Vaccination more universal and better understood in the United States. I beg you will do me the honor to peruse it, and if approved I will be much gratified to record your Name on the Books of this Institution as one of its first Founders.
                    Any Suggestion to improve or render my Plan more useful which your better information may enable you to give on a Subject of So great importance to the Community would be most thankfully received
                    
                        With great veneration most respected Sir I remain Your most Obedient and Humble Servant
                        James Smith
                    
                